Citation Nr: 1228190	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-23 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a prostate disability with impotence, to include as due to herbicide exposure.

2.  Entitlement to service connection for polyps, to include as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to July 1967.  Service in the Republic of Vietnam and award of the Purple Heart Medal are indicated by the record.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, denying, inter alia, the Veteran's claim for service connection for a prostate condition with impotence and polyps. 

In May 2011, the Board remanded this matter for further development, and the case has been returned to the Board for appellate consideration.  As discussed in further detail below, the Board finds that another remand is necessary for the agency of original jurisdiction (AOJ) to comply with the terms of the May 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required with respect to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In its May 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to first request the Veteran's medical treatment reports from Dr. W.G., a private medical provider, with respect to the Veteran's prostate disability with impotence and polyps.  The medical records were then to be associated with the claims file.  Thereafter, the AOJ was instructed to provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of his prostate disability with impotence and polyps.  The claims folder, with the private medical records attached, needed to be reviewed by the examiner in conjunction with the examination.  At that point, the examiner was instructed to provide opinions on four questions related to: 1) whether the Veteran had a current prostate disability, to include impotence; 2) if the Veteran did suffer from such a disability as described in the first question, whether it was at least as likely as not related to his military service, to include as to conceded herbicide exposure; 3) whether the Veteran had a current disability manifested by polyps; and 4) if the Veteran had such a disability as described in the third question, whether it was at least as likely as not that his polyps were related to his military service, to include as to conceded herbicide exposure. 

The Board's May 2011 remand indicated that although polyps and prostate disabilities may not be presumed to be related to herbicide exposure, service connection based on direct causation may still be established.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The record confirmed, and it was conceded, that the Veteran was exposed to herbicides in Vietnam.  Nevertheless, the fact that the Veteran's claimed disabilities were not on the list of presumptive conditions related to herbicides did not mean that the analysis ended with regard to entitlement to service connection on a direct basis.  The Board noted the lack of medical records in the Veteran's file offering a possible causal relationship between either the Veteran's prostate disability or his polyps and his period of military service.  The Board, therefore, determined that a VA medical opinion was needed in order to address issues relating to the likelihood that the Veteran's claimed prostate and polyps disabilities were incurred in or aggravated by his military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011).  Therefore, on remand, the Board requested all treatment records to be obtained, then reviewed by the VA examiner in order to discuss the likelihood that the Veteran's claimed disabilities were incurred in or aggravated by his active service.  

Pursuant to the Board's May 2011 Remand, the Veteran was provided with a VA genitourinary examination in June 2011.  The Board observes that the examiner was asked to render his or her own medical opinion as to the causal relationship between the Veteran's military service, to include in-service herbicide exposure, and any current prostate disability with impotence and polyps.  The examiner diagnosed the Veteran with benign prostate enlargement, benign colon polyps and erectile dysfunction.  The examiner indicated that there was no prostate or colon cancer and no loss of use of a creative organ with medication, per this current examination.  All three diagnoses were considered not likely related to the Veteran's active military service as they were not presumptive conditions for herbicide/Agent Orange exposure during Vietnam service.  

Notably, the examiner indicated that there were no medical records pertaining to the prostate, erectile dysfunction, and polyps in the Veteran's available service treatment records, nor any in the civilian medical records in the Veteran's available claims file.  The private medical records were not associated with the claims file at this time, as they were not received until October 2011.  

As mentioned above, in addition to establishing service connection for disabilities on a presumptive basis, VA regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  

Thus, the Board is of the opinion that a new VA examination would be probative to answer the question of whether the Veteran's current prostate disability, erectile dysfunction, and/or polyps are etiologically related to his service, after having reviewed all applicable medical records related to these diagnoses. 


Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file to the examiner who conducted the June 2011 examination.  If such examiner is unavailable, provide the Veteran's claims file to another examiner, with the possibility of conducting another examination, if the examiner deems an additional examination to be appropriate.  

A supplemental opinion should be provided addressing the following questions: 

(a) Is it least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has a current prostate disability that is related to his military service, to include conceded herbicide exposure; 

(b) Is it at least as likely as not that the Veteran's current colon polyps are related to his military service, to include conceded herbicide exposure;

(c) Is it at least as likely as not that the Veteran current erectile dysfunction is related to his military service, to include conceded herbicide exposure.

The entire claims file, to include the private medical records received in October 2011, must be made available for review, and the examiner's report should reflect that such review occurred.  The examiner must provide an opinion as to whether the Veteran's current diagnoses may have incurred in or been aggravated by military service, to include conceded herbicide exposure, beyond what may be presumed.

The examiner should provide a detailed rationale for any opinion reached. 

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


